Citation Nr: 0023580	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  94-00 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July to September 
1954.

This matter was last before the Board of Veterans' Appeals 
(Board) in March 1998, on appeal from an February 1993 rating 
decision of the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (the RO).  The Board denied 
entitlement to service connection for asthma.

By order dated in June 2000 and pursuant to a joint motion to 
remand filed by the appellant and VA, the United States Court 
of Appeals for Veterans Claims (Court) remanded the case to 
the Board for further action consistent with an accompanying 
Joint Motion.


REMAND

In the March 1998 decision denying entitlement to service 
connection for chronic asthma, the Board found that the 
veteran's asthma preexisted his entry upon active service, 
and was not aggravated therein.  The Joint Motion found that 
"the Board relied in part on a medical examination which was 
inadequate to adjudicate the matter of in-service aggravation 
of the veteran's preexisting asthma."  The Joint Motion 
further found that the Board's decision did not discuss what, 
if any, impact additional service records obtained by the 
Office of the Surgeon General might have had on the 
Department of Veterans Affairs (VA) examiner's opinion.  
Finally, the Board did not discuss the fact that the Regional 
Office (RO), on two separate occasions, sought 
"clarification" of a medical examiner's opinion due to its 
(the RO's) interpretation that the examiner's opinion was 
"inconsistent" with the medical evidence of record.  In point 
of fact, it is argued, the wording of the RO's request in 
seeking clarification of an initial 1996 medical opinion 
"tainted" the examination results.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran, 
through his attorney, and request that he 
identify the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records of treatment for his 
asthma.  After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.

2.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to assess whether there is a 
relationship between the veteran's asthma 
and his military service.  The 
examination should be conducted by a 
specialist who has not heretofore seen or 
examined the veteran.  Following review 
of the records in this case, including 
evidence of an in-service hospitalization 
of 26 days for asthma, and thorough 
examination of the veteran, the examiner 
should specifically comment as to whether 
the veteran's asthma preexisted his entry 
upon active service, and, if so, whether 
that asthma underwent an increase in 
severity during the veteran's active 
service.  In rendering this opinion, the 
examiner should take note of the fact 
that an increase in severity of the 
asthma means an increase in the 
underlying condition itself as contrasted 
to a temporary worsening of symptoms or 
intermittent flare-up of symptoms.  The 
claims file, including recently received 
records from the Office of the Surgeon 
General, Department of the Army, must be 
made available to the examiner prior to 
the examination.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the aforementioned examination 
report to ensure that it is responsive 
to, and in complete compliance with, the 
directives of this REMAND, and, if not, 
the RO should take corrective action.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for asthma.  All 
pertinent evidence should be considered 
and discussed.

Following completion of the above actions, the RO should 
review the evidence, and determine whether the veteran's 
claim may now be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case, and given an ample 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
appellant until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


